Case: 1:19-cv-00156-JAR Doc. #: 15 Filed: 12/09/19 Page: 1 of 4 PageID #: 107




                IN THE UNITED STATE DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MISSOURI
                      SOUTHEASTERN DIVISION

 ALBERT ODHIAMBO OKAL,                                )
                                                      )
                               Plaintiff,             )
                                                      )
 vs                                                   )Case No. 1:19CV-00156 JAR
                                                      )
 WAYNE COUNTY,                                        )
 SHERIFF DEAN FINCH, ET AL.                           )
                                                      )
                               Defendants.            )


               CASE MANAGEMENT ORDER-TRACK 2: STANDARD

        Pursuant to the Civil Justice Reform Act Expense and Delay Reduction Plan and

 Differentiated Case Management Program of the United States District Court of the

 Eastern District of Missouri, and the Rule 16 Conference held on December 12, 2019.

        IT IS HEREBY ORDERED that the following schedule shall apply in this case,

 and will be modified only upon a showing of exceptional circumstances:

        I. SCHEDULING PLAN

        1. This case has been assigned to Track 2 (Standard).

         2. All motions of joinder of additional parties or amendment of pleadings shall be
 filed no later than January 17, 2020.

        3. Disclosure shall proceed in the following manner:

                 (a)   The parties shall make all disclosures by Rule 26(1)(1), Fed. R. Civ.
 P. no later than March 6, 2020.

              (b)    Plaintiffs shall disclose all expert witnesses and shall provide the
 summaries and reports required by Rule 26 (a)(2)(B) and (C) Fed. R. Civ. P., no later
Case: 1:19-cv-00156-JAR Doc. #: 15 Filed: 12/09/19 Page: 2 of 4 PageID #: 108



 than May 8, 2020, and shall make expert witnesses available for depositions, and have
 depositions completed, no later than June 5, 2020.

                (c) Defendants shall disclose all expert witnesses and shall provide the
 summaries and reports required by Rule26(a)(B)and(C), Fed. R. Civ. P., no later than
 July 10, 2020, and shall make expert witnesses available and have depositions
 completed, no later than August 14, 2020.

                (d) The presumptive limits of ten (10) depositions per side as set forth in
 Rule 30(a)(2)(A), Fed. R. Civ. P., and twenty-five (25) interrogatories per party as set
 forth in Rule 33(a), Fed. R. Civ. P., shall apply.

               (e)      Request for physical or mental examinations of parties pursuant to
 Rule 35, Fed.R. Civ.P., are not anticipated.

              (f) The parties shall complete all discovery in this case no later than
 September 4, 2020.

                (g)    Motions to compel shall be pursued in a diligent and timely
 manner, but in no event filed more than eleven (11) days following the discovery deadline
 set out above.

       4. This case shall be referred to alternative dispute resolution on December 16,
 2020 and that reference shall terminate on March 13, 2021.

         5. Any motions for summary judgment or motions for judgment on the pleadings
 must be filed no later than April 13, 2021. Responses shall be filed no later than 28 days
 after the motion is filed ( and no later than May 11, 2021 ) and any reply may be filed no
 later than 14 days thereafter (and no later than May 25, 2021.)

           6.     Any motions under Daubert shall be filed no later than _________________.

           II. ORDER RELATING TO TRIAL

           This action is set for JURY TRIAL on ______________________. This is a three week
 docket.

         In this case, unless otherwise ordered by the Court, the attorneys shall, not
 less than twenty (20) days prior to the date set for trial:

        1. Stipulation: Meet and jointly prepare and file with the Court a JOINT
 Stipulation of all uncontested facts, which may be read into evidence subject to any
 objections of any party set forth in said stipulation (including a brief summary of the case
 which may be used on Voir Dire.).
Case: 1:19-cv-00156-JAR Doc. #: 15 Filed: 12/09/19 Page: 3 of 4 PageID #: 109



        2. Witnesses:

                (a) Deliver to opposing counsel, and to the clerk, a list of all proposed
 witnesses, identifying those witnesses who will be called to testify and those who may
 be called.

                (b) Except for good cause shown, no party will be permitted to call any
 witnesses not limited in compliance with this Order.

        3.      Exhibits:

                  (a)     Mark for identification all exhibits to be offered in evidence at the
 trial (plaintiffs to us Arabic numerals and defendants to use letters, e.g. P1. Def.A, or
 Pl.Jones-1, Def. Smith-A, if there is more than one plaintiff or defendant), and deliver to
 opposing counsel and to the Clerk a list of such exhibits, identifying those that will be
 introduced into evidence and those that may be introduced. The list shall clearly
 indicate for each business record whether the proponent seeks to authenticate the
 business record by affidavit or declaration pursuant to Fed. R. Evid. 902(11) or 902(12).

                 (b) Submit said exhibits or true copies thereof, and copies of all affidavits
 or declarations pursuant to Fed.R.Evid. 902(11) or 902(12, to opposing counsel for
 examination. Prior to trial, the parties shall stipulate which exhibits may be introduced
 without objection or preliminary identification, and shall file written objections to all
 other exhibits.

                (c) Except for good cause shown, no party will be permitted to offer any
 exhibits not identified or not submitted by said party for examination by opposing
 counsel in compliance with this Order. Any objections not made in writing at least ten
 (10) days prior to trial may be considered waived.

        4. Depositions, Interrogatory Answers, and Request for Admissions

                 (a) Deliver to opposing counsel and to the Clerk a list of all interrogatory
 answers or parts thereof and depositions or parts thereof (identified by page and line
 numbers), and answers to requests for admissions proposed to be offered in evidence. At
 least ten (10) days before trial, opposing counsel shall state in writing any objections to
 such testimony and shall identify any additional portions of such depositions not listed
 by the offering party which opposing counsel proposes to offer.

                 (b) Except for good cause shown, no party will be permitted to offer any
 interrogatory answers, or deposition or part thereof, or answer to request for admissions
 not listed in compliance with this Order. Any objections not made as above required
 may be considered waived.

        5. Instructions: Submit to the court and to opposing counsel their written
 request for instructions and forms of verdicts reserving the right to submit requests for
 additional or modified instructions at least ten (10) days before trial in light of opposing
Case: 1:19-cv-00156-JAR Doc. #: 15 Filed: 12/09/19 Page: 4 of 4 PageID #: 110



 party’s request for instructions. (Each request must be supported by at least one
 pertinent citation).

         6. Trial Brief: Submit to the Court an opposing counsel a trial brief stating the
 legal and factual issues and authorities relied on and discussing any anticipated
 substantive or procedural problems.

        7. Motions in Limine: File all motions in limine to exclude evidence at least
 fourteen (14) days before trial. Responses shall be filed at least seven (7) days before
 trial.

        Failure to comply with any part of this order may result in the imposition of
 sanctions.


                                         ______________________________
                                         JOHN A. ROSS
                                         JUDGE

 Dated this____day of__________, 2019.
